 In the Matter of AMERICAN FRANCE LINE et al. (TAMPA INTER-OCEANSTEAMSHIP COMPANY)andINTERNATIONAL SEAMEN'S UNION OFAMERICACase' No. R-157CERTIFICATION OF REPRESENTATIVESFebruary 1, 1938On July 16, 1937, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Elections' in theabove-entitled case.The Direction of Elections directed that elec-tions by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated outof Atlantic and Gulf ports by 52 named companies, including TampaInter-Ocean Steamship Company, Tampa, Florida.By a Supple-mental Decision and Direction of Elections, issued September 17,1937,2 similar elections were directed to be held in nine additionalcompanies.Supplemental or amended decisions have also beenissued in this case on August 16, September 11, and November 10,1937,3 dealing with various matters which need not be set forth indetail here.Pursuant to these Decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction and super-vision of Elillore Morehouse Herrick, the Regional Director for theSecond Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by Tampa Inter-Ocean Steamship Company.On January 17, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any of theparties.13 N L R B. 6423 N. L.R.B 8083 N L R B 74, 3 N L R B 76; and 4 N L R B 112, respectively.3 4NATIONALLABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote____________________________________209Total number of ballots cast_____________________________________184Total number of votes in favor of International Seamen's Union ofAmerica, or its successor, affiliated with the American Federationof Labor-----------------------------------------------------1Total number of votes in favor of National Maritime Union of Amer-ica, affiliated with the Committee for Industrial Organization___ 181Total number of votes in favor of neither organization____________1Total number of blank ballots__________________________________0Total number of void ballots___________________________________0Total number of challenged ballots_______________________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c)' of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and juniorengineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by Tampa Inter-Ocean Steamship Company, Tampa,Florida, as their representative for the purposes of collective bargain-ing, and that, pursuant to Section 9 (a) of the Act, National MaritimeUnion of America, affiliated with the Committee for Industrial Or-ganization, is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.